


110 HR 1281 : Deceptive Practices and Voter

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1281
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 26, 2007
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend title 18, United States Code, to
		  prohibit certain deceptive practices in Federal elections, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deceptive Practices and Voter
			 Intimidation Prevention Act of 2007.
		2.Prohibition on
			 deceptive practices in Federal elections
			(a)In
			 generalChapter 29 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					618.Deceptive
				practices in Federal elections
						(a)Whoever, before or during a Federal
				election knowingly communicates election-related information about that
				election, knowing that information to be false, with the intent to prevent
				another person from exercising the right to vote in that election, or attempts
				to do so, shall be fined under this title or imprisoned not more than 5 years,
				or both.
						(b)As used in this section—
							(1)the term Federal election
				means any general, primary, run-off, or special election for the office of
				President, Vice President, presidential elector, Member of the Senate, Member
				of the House of Representatives, or Delegate or Commissioner from a territory
				or possession; and
							(2)the term
				election related information means information regarding—
								(A)the time, place,
				or manner of conducting the election;
								(B)the qualifications
				for or restrictions on voter eligibility for the election, including—
									(i)any criminal penalties associated with
				voting in the election; or
									(ii)information
				regarding a voter's registration status or eligibility;
									(C)with respect to a
				closed primary election, the political party affiliation of any candidate for
				office, if the communication of the information also contains false information
				described in subparagraph (A) or (B); or
								(D)the explicit
				endorsement by any person or organization of a candidate running for any office
				voted on in the
				election.
								.
			(b)Clerical
			 amendmentThe table of sections for chapter 29 of title 18,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						618. Deceptive practices in Federal
				elections.
					
					.
			3.Modification of
			 penalty for voter intimidationSection 594 of title 18, United States Code,
			 is amended by striking one year and inserting 5
			 years.
		4.Sentencing
			 guidelines
			(a)Review and
			 AmendmentNot later than 90 days after the date of enactment of
			 this Act, the United States Sentencing Commission, pursuant to its authority
			 under section 994 of title 28, United States Code, and in accordance with this
			 section, shall review and, if appropriate, amend the Federal sentencing
			 guidelines and policy statements applicable to persons convicted of any offense
			 under sections of title 18, United States Code, that are added or modified by
			 this Act.
			(b)AuthorizationThe
			 United States Sentencing Commission may, for the purposes of the amendments
			 made pursuant to this section, amend the Federal sentencing guidelines in
			 accordance with the procedures set forth in section 21(a) of the Sentencing Act
			 of 1987 (28 U.S.C. 994 note) as though the authority under that section had not
			 expired.
			5.Reporting
			 violations and remedial action
			(a)ReportingAny
			 person may report to the Attorney General any violation or possible violation
			 of section 594 or 618 of title 18, United States Code.
			(b)Corrective
			 action
				(1)In
			 generalImmediately after receiving a report under subsection
			 (a), the Attorney General shall consider and review such report and, if the
			 Attorney General determines that there is a reasonable basis to find that a
			 violation has occurred, the Attorney General shall—
					(A)undertake all
			 effective measures necessary to provide correct information to voters affected
			 by the false information; and
					(B)refer the matter
			 to the appropriate Federal and State authorities for criminal prosecution or
			 civil action after the election.
					(2)Regulations
					(A)In
			 generalThe Attorney General shall promulgate regulations
			 regarding the methods and means of corrective actions to be taken under
			 paragraph (1). Such regulations shall be developed in consultation with the
			 Election Assistance Commission, civil rights organizations, voting rights
			 groups, State and local election officials, voter protection groups, and other
			 interested community organizations.
					(B)Study
						(i)In
			 generalThe Attorney General, in consultation with the Federal
			 Communications Commission and the Election Assistance Commission, shall conduct
			 a study on the feasibility of providing the corrective information under
			 paragraph (1) through public service announcements, the emergency alert system,
			 or other forms of public broadcast.
						(ii)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Attorney
			 General shall submit to Congress a report detailing the results of the study
			 conducted under clause (i).
						(3)Publicizing
			 remediesThe Attorney General
			 shall make public through the Internet, radio, television, and newspaper
			 advertisements information on the responsibilities, contact information, and
			 complaint procedures applicable under this section.
				(c)Reports to
			 Congress
				(1)In
			 generalNot later than 90 days after any primary, general, or
			 run-off election for Federal office, the Attorney General shall submit to
			 Congress a report compiling and detailing any allegations of false information
			 submitted pursuant to subsection (a) and relating to such election.
				(2)ContentsEach
			 report submitted under paragraph (1) shall include—
					(A)detailed
			 information on specific allegations of deceptive tactics;
					(B)statistical
			 compilations of how many allegations were made and of what type;
					(C)the geographic
			 locations of and the populations affected by the alleged deceptive
			 information;
					(D)the status of the
			 investigations of such allegations;
					(E)any corrective
			 actions taken in response to such allegations;
					(F)the rationale used
			 for any corrective actions or for any refusal to pursue an allegation;
					(G)the effectiveness
			 of any such corrective actions;
					(H)whether a Voting
			 Integrity Task Force was established with respect to such election, and, if so,
			 how such task force was staffed and funded;
					(I)any referrals of
			 information to other Federal, State, or local agencies;
					(J)any suit
			 instituted under section 2004(b)(2) of the Revised Statutes (42 U.S.C.
			 1971(b)(2)) in connection with such allegations; and
					(K)any criminal
			 prosecution instituted under title 18, United States Code, in connection with
			 such allegations.
					(3)Report made
			 publicOn the date that the Attorney General submits the report
			 required under paragraph (1), the Attorney General shall also make the report
			 publicly available through the Internet and other appropriate means.
				(d)Delegation of
			 duties
				(1)In
			 generalThe Attorney General shall delegate the responsibilities
			 under this section to a Voting Integrity Task Force established under paragraph
			 (2).
				(2)Voting integrity
			 task force
					(A)In
			 generalThe Attorney General shall establish a Voting Integrity
			 Task Force to carry out the requirements of this section with respect to any
			 general, primary, run-off, or special election for Federal office.
					(B)CompositionAny
			 Voting Integrity Task Force established under paragraph (1) shall be under the
			 direction of the Assistant Attorney General for the Civil Rights Division and
			 the Assistant Attorney General for the Criminal Division, jointly.
					(e)Federal
			 officeFor purposes of this section, the term Federal
			 office means the office of President, Vice President, presidential
			 elector, Member of the Senate, Member of the House of Representatives, or
			 Delegate or Commissioner from a territory or possession of the United
			 States.
			
	
		
			Passed the House of
			 Representatives June 25, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
